DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6 are canceled.
	Claims 7-28 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards implementing an auto insurance policy between an insurance company and a driver in connection with a vehicle and a mobile device.  The concept is clearly related to a fundamental economic practice (i.e. insurance) and analyzing human behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 7-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 7-28 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards implementing an auto insurance policy between an insurance company and a driver in connection with a vehicle and a mobile device.  The concept comprises receiving the vehicle information from the mobile device, determining an auto insurance policy identifier, predicting a driver identifier based on detected pattern, calculating a risk score based on geo-position information and/or vehicle kinematics data along with the predicted driver identifier, and updating the appropriate electronic record.  The concept is clearly related to a fundamental economic practice (i.e. insurance) and analyzing human behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  Moreover, the present claims are similar to the ineligible claims in Electric Power Group v. Alstom, because they are directed to obtaining information, analyzing the obtained information, and providing result of the calculation.  The claims are not directed to improve computer or other technology.  The performance of the claim limitations using generic computer components (i.e. a data store, a back-end application computer server) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The use of blockchain to encrypt vehicle record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a data store and a back-end application computer server (comprising a communication port and a processor) as additional elements.  The additional elements are claimed to perform basic computer functions, such as storing data of insurance policies, receiving data via network, analyzing received data, calculating a risk score, and updating record in data store.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the user of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a data store and a back-end application computer server (comprising a communication port and a processor) as additional elements.  The additional elements are claimed to perform basic computer functions, such as storing data of insurance policies, receiving data via network, analyzing received data, calculating a risk score, and updating record in data store.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology in terms of efficiency, security, or speed.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, and 10-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (Pub. No.: US 2018/0345981), in view of Wasserman (Patent No.: US 10,664,917) and Biemer (Pub. No.: US 2016/0375908).
	Claims 1-6 (canceled).
As per claim 7 and 26, Ferguson teaches a system associated with a risk relationship between an enterprise and an entity in connection with a vehicle and a mobile personal communication device (claim 17 defines wherein the machine is a vehicle, the risk relationship is an automobile insurance policy, the operator is a driver, the enterprise is an insurance company, and the mobile personal communication device is a smartphone; these definitions are used to map the prior arts to the present claims), comprising:
a risk relationship data store containing electronic records, each electronic record including a risk relationship identifier along with at least one driver identifier and at least one vehicle identifier (see paragraph 0049, prior art teaches a user profile database that stores data related to vehicle insurance, which includes insurance account information associated with the owner, vehicle information associated with the owner; also see paragraph 0059, 0070, and 0080); and
a back-end application computer server associated with a data processing service to reduce processing performed by the mobile personal communication device (see paragraph 0024-0025 and 0044, prior art teaches a driving assessment server, which is a back-end application computer server; one skilled in the art would know that back-end application server or any cloud server is designed to reduce local computing), including:
a communication port to receive vehicle information, representing operation of the vehicle, from an application executing on the mobile personal communication device, including at least one of geo-position information and vehicle kinematics data, via a distributed communication network (see paragraph 0028-0030, 0032, and 0035, “vehicle sensors 111 may be configured to independently transmit the above-mentioned data to…mobile device”…”the on-board computer 115 may be configured to transmit the data received from vehicle sensors 111 to mobile device 120”; prior art teaches receiving vehicle operational information from mobile device that is in communication with the vehicle sensor/on-board computer; also see paragraph 0007-0008, 0012-0015, 0026, 0029, and 0032, prior art also teaches receiving GPS location information of the vehicle and other kinematic data such as acceleration and braking), and
a back-end application computer processor, and a back-end application computer memory storing instructions that, when executed by the back-end application computer processor, cause the back-end application computer server to (see paragraph 0047-0048 and 0084, driving assessment server incudes processors):
receive the vehicle information from the mobile personal communication device (see paragraph 0028-0030, 0032, and 0035, “vehicle sensors 111 may be configured to independently transmit the above-mentioned data to…mobile device”…”the on-board computer 115 may be configured to transmit the data received from vehicle sensors 111 to mobile device 120”; prior art teaches receiving vehicle operational information from mobile device that is in communication with the vehicle sensor/on-board computer),
determine a risk relationship identifier associated with the received vehicle information (see paragraph 0049, 0058, 0080),
based on the received vehicle information, automatically predict an operator identifier associated with the received machine information, wherein said prediction utilizes a prediction algorithm based on a pattern detected via a vehicle learning analysis of past operator usage of the vehicle (see paragraph 0055-0057 and 0078-0079, prior art teaches calculating a behavior score for the driver associated with the vehicle, where the behavior score indicates a prediction/likelihood of the driver being involved in an accident; also see paragraph 0041, 0048-0049, 0057, 0059 and 0078 for machine learning analysis of past driver usage of the vehicle),
store, based on the predicted current driver identifier, at least some of the vehicle information in a database (see paragraph 0048-0049).
calculate a risk score for the risk relationship based on the at least one of the geo-position information and vehicle kinematics data along with the predicted operator identifier (see paragraph 0007, 0011-0015, 0055-0057, and 0078-0079, prior art teaches calculating a behavior/risk score for the driver associated with the vehicle; paragraph 0026, 0029, 0031, 0040, 0042, and 0050 teach the risk score is based on GPS location information of the vehicle and other kinematic data such as acceleration and braking).
Examiner notes that Ferguson does not teach the vehicle information from the mobile personal communication device is encrypted, and decrypt the encrypted vehicle information to create vehicle information.  Examiner argues that encrypting information for transmission over network and decrypting information later is well-known and regularly practiced in computer art.  Examiner also notes Ferguson is not clear regarding to each electronic record including a risk relationship identifier along with at least one driver identifier and at least one vehicle identifier; and update the appropriate electronic record in the risk relationship data store with the calculated risk score.
Wasserman teaches receive the encrypted vehicle information from the mobile personal communication device, decrypt the encrypted vehicle information to create vehicle information (see column 5 line 13-66, “Therefore, it may be desirable to protect transmissions of such data by using secure network protocols and encryption” and “Secure data transmission protocols and/or encryption may be used in file transfers to protect to integrity of the data”);
each electronic record including a risk relationship identifier along with at least one driver identifier and at least one vehicle identifier (see column 13 line 4-25, prior art clearly teaches a driver table in database containing all of the driver data for drivers associated with an insurance provider, including insurance account information comprising the driver personal information, and a vehicle table containing all of the vehicle data including vehicle identifier); and 
update the appropriate electronic record in the risk relationship data store with the calculated risk score (see column 13 line 4-25, prior art teaches the data stored in the insurance database includes driving scores and driving logs, implying that it is continuously updated).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Wasserman to include receive the encrypted vehicle information from the mobile personal communication device, decrypt the encrypted vehicle information to create vehicle information; each electronic record including a risk relationship identifier along with at least one operator identifier and at least one machine identifier; and update the appropriate electronic record in the risk relationship data store with the calculated risk score.  The modification would have been obvious because it is merely applying a known technique (i.e. encrypting data for transmission, and storing insurance data using identifiers and updating the record) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. making data transmission more secured, and enable identifying the vehicle and retrieving its features to better assess the risk of the vehicle).
Examiner further notes, the combination of Ferguson and Wasserman does not explicitly teach based on the received vehicle information, automatically predict a current driver identifier of a person who is currently driving the vehicle associated with the received vehicle information, wherein said prediction utilizes a prediction algorithm based on a pattern detected via a machine learning analysis of past driver usage of the vehicle in connection with the current driver and other drivers of the vehicle, and location information of the vehicle compared to employment information of current driver of the vehicle.
Biemer teaches based on the received vehicle information, automatically predict a current driver identifier of a person who is currently driving the vehicle associated with the received vehicle information, wherein said prediction utilizes a prediction algorithm based on a pattern detected via a machine learning analysis of past driver usage of the vehicle in connection with the current driver and other drivers of the vehicle (see paragraph 0006, “driving patterns may be determined based on statistical analysis of the movement data…the pattern may be compared to one or more additional previously-stored driving patterns associated with a plurality of different drivers to determine the driver”; also see paragraph 0024, “A second software application 211 operating on the server 210, may be configured to receive and analyze the driving pattern data from the movement data analysis application 222 on the mobile device 220, and to identify a driver for the driving trip by determining and matching an observed driving pattern to previously-stored driving pattern in the driving pattern database 212”; also see paragraph 0046, “a driving pattern may be determined based on the current driving data…identify a driver, a driver-vehicle combination…by matching the observed (i.e. current) driving pattern to one or more predetermined driving patterns”; paragraph 0029, 0039, and 0046 also teach this limitation); and 
location information of the vehicle compared to employment information of current driver of the vehicle (see paragraph 0029, “one or more sets of movement data samples or calculations that may be used to identify a particular driver associated with observed driving data”, and “driving at different times/locations (e.g., driving to work versus on the weekend)” is movement data usable to identify a particular driver; also see paragraph 0039-0042, “a driver may be identified by a particular driving pattern through statistical analysis”; the prior art provides an example where a student may have a routine of driving from his/her house to school from Monday to Friday at specific time, and return from school at specific time; Parking data (which suggests the location where the vehicle is parked) is also considered in the analysis of identifying driving pattern associated with a particular driver; Biemer’s example is very similar to Applicant’s example where the fact that a vehicle parking at an office building where the mother of the family works is used to predict the vehicle is currently being driven by the mother).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Ferguson and Wasserman to include based on the received vehicle information, automatically predict a current driver identifier of a person who is currently driving the vehicle associated with the received vehicle information, wherein said prediction utilizes both: a prediction algorithm based on a pattern detected via a machine learning analysis of past driver usage of the vehicle in connection with the current driver and other drivers of the vehicle, and location information of the vehicle compared to employment information of current driver of the vehicle.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying a current driver based on comparing driving pattern and comparing location/time to employment information) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. enhance the accuracy of risk assessment when multiple drivers are sharing the same vehicle).
As per claim 8 and 27, Ferguson teaches wherein the machine learning analysis is associated with at least one of: (i) a location of operation, (ii) a time-of-day of operation, (iii) a day-of-week of operation, and (iv) a time-of-year of operation (see paragraph 0012-0013).
As per claim 10, Ferguson teaches wherein the vehicle is associated with a primary direction of movement and said prediction is based at least in part on a location of the mobile personal communication device relative to the primary direction of vehicle during operation of the vehicle (see paragraph 0040).
As per claim 11, Ferguson teaches wherein the vehicle exchanges information with the mobile personal communication device and said prediction is based at least in part on the exchanged information, and further wherein the exchanged information is associated with at least one of: (i) a manual driver selection, (ii) a location of the mobile personal communication device within the vehicle, (iii) a command to start the vehicle, and (iv) telematics information associated with the vehicle (see paragraph 0024-0026).
As per claim 12 and 28, Ferguson teaches wherein the application executing on the mobile personal communication device is further to identify distracted operation of the vehicle, the calculated risk score is further based on distracted operation, and the distracted operation is associated with at least one of: (i) accessing a text message, (ii) creating a text message, (iii) participating in a telephone call, (iv) accessing an email message, (v) accessing streaming video, and (vi) a chat application (see paragraph 0026-0027, 0038, and 0041, prior art can detect driver distractions, such as phone usage).
As per claim 13, Ferguson teaches wherein the calculated risk score is further based on at least one vehicle safety feature associated with the vehicle identifier (see paragraph 0026).
As per claim 14, Ferguson teaches wherein the at least one vehicle safety feature is associated with (i) adaptive headlights, (ii) an autonomous operation feature, (iii) a camera, (iv) a sensor, (v) an automatic braking feature, (vi) a brake warning feature, (vii) a parking feature, and (viii) a lane departure warning (see paragraph 0026-0027 and 0031, prior art teaches safety features including autonomous operation, camera, sensor, accident avoidance, automated braking, etc.).
As per claim 15, Ferguson does not explicitly teach wherein a determination that a safety feature is associated with the vehicle identifier is based on a safety feature database containing indications of safety features in connection with vehicle identifiers.
Wasserman teaches the machine identifier is a vehicle identifier and a determination that a safety feature is associated with the vehicle identifier is based on a safety feature database containing indications of safety features in connection with vehicle identifiers (see column 13 line 4-25, “a vehicle table may contain all of the vehicle data for vehicles associated with the insurance provider”, including vehicle identifiers).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Wasserman to include the machine identifier is a vehicle identifier and a determination that a safety feature is associated with the vehicle identifier is based on a safety feature database containing indications of safety features in connection with vehicle identifiers.  The modification would have been obvious because it is merely applying a known technique (i.e. using a vehicle identifier to identify the vehicle and provide information related to the features of the vehicle) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. being able to identify the vehicle and retrieve its features to better assess the risk of the vehicle).
As per claim 16, Ferguson does not teach wherein the safety feature database is maintained by at least one of: (i) a vehicle manufacturer, (ii) vehicle dealerships, (iii) a governmental department of motor vehicles, and (iv) a third-party service.
Wasserman teaches the safety feature database is maintained by at least one of: (i) a vehicle manufacturer, (ii) vehicle dealerships, (iii) a governmental department of motor vehicles, and (iv) a third-party service (see column 13 line 4-25, column 15 line 32-54).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Wasserman to include the safety feature database is maintained by at least one of: (i) a vehicle manufacturer, (ii) vehicle dealerships, (iii) a governmental department of motor vehicles, and (iv) a third-party service.  The modification would have been obvious because it is merely applying a known technique (i.e. retrieving vehicle data from external databases) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. retrieve vehicle features to better assess the risk of the vehicle).
As per claim 17, Ferguson teaches wherein the risk relationship is an automobile insurance policy, the enterprise is an insurance company, and the mobile personal communication device is a smartphone (see paragraph 0024, 0026, 0039, and 0049).
As per claim 18, Ferguson teaches wherein the risk score is used to adjust at least one of: (i) an insurance premium percentage discount, (ii) an insurance premium monetary discount, (iii) an insurance coverage amount, and (iv) a deductible amount (see paragraph 0056 and 0079-0080).
As per claim 19, Ferguson teaches wherein the automobile insurance policy comprises at least one of: (i) a potential automobile insurance policy, (ii) a newly issued automobile insurance policy, and (iii) an automobile insurance policy renewal (see paragraph 0056 and 0079-0080).
As per claim 20, Ferguson does not teach wherein the risk score is made available to another insurance company in connection with a future automobile insurance policy associated with the current driver.
Wasserman teaches the risk score is made available to another insurance company in connection with a future automobile insurance policy associated with the current driver (see column 13 line 4-25, prior art teaches sharing data among insurance companies).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Wasserman to include the risk score is made available to another insurance company in connection with a future automobile insurance policy associated with the driver.  The modification would have been obvious because it is merely applying a known technique (i.e. sharing driver information among partner insurance company) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. this is a standard practice in the insurance industry).
As per claim 21, Ferguson does not teach wherein risk score is used to target the current driver with an insurance offer.
Wasserman teaches the risk score is used to target the current driver with an insurance offer (see column 1 line 61-column 2 line 10, column 11 line 14-40, and column 13 line 46-column 14 line 9).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Wasserman to include the risk score is used to target the driver with an insurance offer.  The modification would have been obvious because it is merely applying a known technique (i.e. using risk score as a reference to offer insurance policy) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. personalize an insurance offer for the driver).
As per claim 22, Ferguson teaches wherein the risk score is used to facilitate an incremental insurance policy associated with at least one of: (i) a number of miles driven, and (ii) an amount of time spent driving (see paragraph 0012, 0014, 0053-0054, 0065, etc.).
As per claim 23, Ferguson teaches wherein the information from the smartphone is further used in connection with at least one of: (i) vehicle diagnostics, (ii) accident detection, (iii) insurance claim processing, and (iv) a first notice of loss (see paragraph 0027, 0030-0031, and 0040).
As per claim 24, Ferguson does not explicitly wherein the prediction of the current driver identifier is further based on at least one of: (i) social media data, and (ii) third-party data.
Wasserman teaches the prediction of the current driver identifier is further based on at least one of: (i) social media data, and (ii) third-party data (see column 14 line 60-column 15 line 16, “Such data may be retrieved in step 301 from the driver’s current or previous vehicles 210 and 220, personal mobile devices 230, or other sources (e.g., social network servers)”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Wasserman to include the prediction of the current driver identifier is further based on at least one of: (i) social media data, and (ii) third-party data.  The modification would have been obvious because it is merely applying a known technique (i.e. predicting driver behavior based on social media data) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. use wider range of information to better assess the driver’s risk).
As per claim 25, Ferguson teaches wherein the smartphone is further to receive information from an apparatus coupled to, or in direct communication with, the vehicle (see paragraph 0028-0030, 0032, and 0035, “vehicle sensors 111 may be configured to independently transmit the above-mentioned data to…mobile device”…”the on-board computer 115 may be configured to transmit the data received from vehicle sensors 111 to mobile device 120”).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (Pub. No.: US 2018/0345981), in view of Wasserman (Patent No.: US 10,664,917) and Biemer (Pub. No.: US 2016/0375908), and further in view of Matus (Pub. No.: US 2014/0266789).
As per claim 9, Ferguson does not teach wherein the vehicle is associated with a primary axis of movement and said prediction is based at least in part on movement of the mobile personal communication device relative to the primary axis of movement prior to operation of the vehicle.
Matus teaches wherein the vehicle is associated with a primary axis of movement and said prediction is based at least in part on movement of the mobile personal communication device relative to the primary axis of movement prior to operation of the vehicle (see paragraph 0017 and 0022, “…collect data on motion of the mobile electronic device.  Device motion data may help identify driver status in a number of ways…a particular driver…may enter a vehicle on the driver’s side in a characteristic manner…This characteristic manner may be based on the gait of individuals and the way they handle vehicle doors, the specific vehicles they enter and the side from which they enter the vehicle”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ferguson with teaching from Matus to include wherein the vehicle is associated with a primary axis of movement and said prediction is based at least in part on movement of the mobile personal communication device relative to the primary axis of movement prior to operation of the vehicle.  The modification would have been obvious, because it is merely applying a known technique (i.e. using data indicating whether the smartphone enter the vehicle via driver side door or passenger door to determine whether the smartphone is associated with a driver or a passenger) to a known system (i.e. auto insurance system) ready to provide predictable result (i.e. enhance the accuracy of risk assessment when multiple drivers are sharing the same vehicle). 

Response to Remarks
Rejection under 35 U.S.C. 101
Applicant’s arguments, see Remarks, filed on 10/12/2021, with respect to Rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 7-28 under 35 U.S.C. 101 has been withdrawn. 

Rejection under 35 U.S.C. 103
	In the Remarks, Applicant argued that the cited prior arts do not teach the amended limitation, where driver identity prediction utilizes both:
a prediction algorithm based on a pattern detected via china learning analysis of past driver usage of the vehicle in connection with the current driver of the vehicle and other drivers of the vehicle, and
location information of the vehicle compared to employment information of the current driver of the vehicle.
Examiner disagrees and points out that these limitations are taught by Biemer.  As explained in the previous Office Action, Biemer teaches a prediction algorithm based on a pattern detected via a machine learning analysis of past driver usage of the vehicle in connection with the current driver and other drivers of the vehicle (see paragraph 0006, “driving patterns may be determined based on statistical analysis of the movement data…the pattern may be compared to one or more additional previously-stored driving patterns associated with a plurality of different drivers to determine the driver”; also see paragraph 0024, “A second software application 211 operating on the server 210, may be configured to receive and analyze the driving pattern data from the movement data analysis application 222 on the mobile device 220, and to identify a driver for the driving trip by determining and matching an observed driving pattern to previously-stored driving pattern in the driving pattern database 212”; also see paragraph 0046, “a driving pattern may be determined based on the current driving data…identify a driver, a driver-vehicle combination…by matching the observed (i.e. current) driving pattern to one or more predetermined driving patterns”; paragraph 0029, 0039, and 0046 also teach this limitation).  Applicant did not argue with regards to this limitation.
The newly added limitation where driver identity is predicted using location information of the vehicle compared to employment information of the current driver of the vehicle is also taught by Biemer.  Paragraph 0029 of Biemer teaches “one or more sets of movement data samples or calculations that may be used to identify a particular driver associated with observed driving data”.  The same paragraph goes on saying “driving at different times/locations (e.g., driving to work versus on the weekend)” is movement data usable to identify a particular driver.  It is clear that the prior art considers the time, location, and driver’s work/employment when identifying the current driver of the vehicle.  Moreover, paragraph 0039-0042 of Biemer teaches “a driver may be identified by a particular driving pattern through statistical analysis”.  The prior art provides an example where a student may have a routine of driving from his/her house to school from Monday to Friday at specific time, and return from school at specific time.  Parking data (which suggests the location where the vehicle is parked) is also considered in the analysis of identifying driving pattern associated with a particular driver.  Biemer’s example is very similar to Applicant’s example where the fact that a vehicle parking at an office building where the mother of the family works is used to predict the vehicle is currently being driven by the mother.  Therefore, Biemer teaches the amended limitations where driver identity prediction utilizes both past driver usage vs current driver usage, and vehicle location information vs employment/school information.
Other added limitations are also addressed in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
NOV-2021